Citation Nr: 1047783	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for vertigo, claimed as 
secondary to service-connected tinnitus.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1957 to July 
1959.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The Board also notes that the Veteran also perfected an appeal of 
the RO's denial of claims for residuals of crushed toes of the 
left foot and for posttraumatic stress disorder that were 
adjudicated in the November 2008 rating decision on appeal. 
Thereafter, in a November 2009 and a February 2010 rating 
decision, respectively, these claims for service connection were 
granted.  As this is considered a full grant of the benefit 
sought with regards to these issues, these matters are no longer 
before the Board.

The issues of service connection for vertigo, claimed as 
secondary to service-connected tinnitus and for service 
connection for sleep apnea are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  A chronic bilateral hearing loss disability was not 
manifested in service or within the Veteran's first post service 
year; and the probative medical opinion on the question of 
whether there exists a medical nexus between bilateral hearing 
loss and service weighs against the claim


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, April 2008 and August 2009 letters provided 
notice to the Veteran of the evidence and information needed to 
substantiate his claim for service connection for bilateral 
hearing loss on appeal.  These letters also informed the Veteran 
of what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  The letters further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claims.  In addition, these letters provided the 
Veteran with information regarding disability ratings and 
effective dates consistent with Dingess/Hartman.  

After issuance of the above letters, and proving the Veteran and 
his representative additional opportunity to respond, the RO 
readjudicated the claim for service connection for bilateral 
hearing loss in November 2009 and April 2010 SSOCs.  Hence, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records 
and the reports of VA audiological examinations.  Also of record 
and considered in connection with the appeal is the transcript of 
the October 2010 Board hearing, as well as various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post- service 
development of a presumptive disease such as sensorineural 
hearing loss to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a Veteran may, 
nevertheless, establish service connection for a current hearing 
disability by submitting evidence that a current disability is 
related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Initially, the Board notes that the Veteran's July 1959 
separation examination report reflects that hearing testing by 
whispered voice was 15/15 bilaterally, and there were no 
abnormalities of the ear.  It was noted that the Veteran had no 
complaints at that time.

However, the absence of in-service evidence of hearing loss is 
not fatal to a claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992). Competent evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a medically 
sound basis for attributing such disability to service may serve 
as a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, audiometric testing performed during an August 2008 
VA audiological examination revealed that pure tone decibel 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
50
40
55
LEFT
45
50
50
50
50

The Veteran's speech discrimination score on the Maryland CNC 
word list was 100 percent in the right ear and 88 percent in the 
left ear.  The diagnosis was hearing is of moderate degree 
sensorineural hearing loss sloping to severe by 8KHz bilaterally.  
The VA examiner opined that given the Veteran's report, and no 
audiometric testing performed other than whispered voice, he 
would state that the Veteran's hearing loss is not likely related 
to his military service. 
First addressing the question of current disability, the Board 
points out that the competent evidence shows that the Veteran has 
bilateral hearing loss to an extent recognized as a disability 
for VA purposes (see 38 C.F.R. § 3.385).

However, in this case, the Board finds that the weight of the 
probative evidence is against a finding that the Veteran's 
bilateral hearing loss is related to service.

The only medical evidence of a favorable nexus opinion is 
provided in a March 2008 letter from M. Mulligan, M.D., in which 
she noted that the Veteran had reviewed his duties during service 
where he was subject to noise from the launching and recovery of 
aircraft.  The Veteran reported that his hearing loss had 
gradually worsened over the last 10 years.  Dr. Mulligan stated 
that there is no doubt that the high level of noise that the 
Veteran was subjected to on flight decks, for extended periods of 
time, is often associated with the development of sensory neural 
hearing loss.  She furthered that she strongly suspected that the 
Veteran's job duties as described placed him at such risk and she 
certainly thought it would be reasonable to offer coverage for 
his hearing aids to correct this.  The Board finds that Dr. 
Mulligan's statement lacks probative value because it is an 
opinion of mere possibility and not probability.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a physician's statement that the Veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative).  The mere fact that Dr. 
Mulligan stated that the level of noise exposure that the Veteran 
was subjected to is often associated with the development of 
sensory neural hearing loss, such statement does not establish 
positive evidence. The Court has held that a medical statement 
using such terms as "possible" and "could have," which the Board 
finds is equivalent to Dr. Mulligan's statements, without 
supporting clinical data or other rationale, is too speculative 
in order to provide the degree of certainty required for medical 
nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

By contrast, in an October 2008 VA audiological report, the VA 
examiner noted his review of the claims file and consideration of 
the Veteran's report that during service he was exposed to 
excessive noise when he was an aircraft handler and would start 
up jets and prop planes.  He was around this noise for two years.  
At times he was also around five-inch guns on the ship.  No 
hearing protection was worn.  Outside the military, the Veteran 
worked in a packaging department for 33 years and wore hearing 
protection.

At that time, audiometric testing revealed that pure tone decibel 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
45
40
45
LEFT
50
50
45
55
55

The Veteran's speech discrimination score on the Maryland CNC 
word list was 84 percent in the right ear and 72 percent in the 
left ear.  The diagnosis was flat moderate sensorineural hearing 
loss bilaterally.  The VA examiner opined that the Veteran's 
hearing loss is less likely as not caused as a result of noise 
exposure while in the military.  He explained that the Veteran's 
type of flat hearing loss is not consistent with a noise-induced 
hearing loss.   

The Board finds that the October 2008 VA examiner's opinion was 
definitive, not based on possibilities, and clearly provided the 
reasons and bases for the opinion, which was based on a review of 
the claims file and discussion of the pertinent medical evidence 
of record, and therefore, the Board finds such opinion to be of 
great probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470- 471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board).

The Board acknowledges the Veteran's contentions that he has 
experienced chronic and/or continuity of symptomatology of 
hearing loss since service; however, the first objective evidence 
that the Veteran had symptoms of hearing loss is found in an 
April 2006 private medical record from J. G. Wilmoth, M.D., in 
which the Veteran was diagnosed with bilateral sensorineural 
hearing loss.  At that time, the Veteran reported complaints of 
progressive hearing loss over the past 10 years bilaterally.  The 
Veteran also reported a history of military noise exposure and 
significant noise exposure through work.  Thus, the earliest 
indication that the Veteran had symptoms of hearing loss would be 
in 1996, more than 36 years after discharge from the Veteran's 
military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability.); 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).

Based on the above, the evidence also does not support service 
connection by a presumptive basis because there is no competent 
medical evidence showing that the Veteran's chronic hearing loss 
manifested itself to a degree of 10 percent or more within one 
year from the date of his separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2009).

The Board notes that the Veteran is competent to report that he 
has experienced hearing loss ever since service.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994). However, the Board is unable 
to find that these reports are credible.  His service treatment 
records are negative for reports of hearing loss, and he in fact 
denied any medical complaints during his discharge examination.  
Moreover, it is considered unlikely that an individual with the 
reported symptoms would wait for over 30 years to seek treatment.  
Finally, there is no evidence of record that the Veteran he has 
specialized medical knowledge to be competent to offer medical 
opinion as to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In light of the above discussion, the Board finds that the claim 
for service connection bilateral hearing loss must be denied.  In 
reaching the conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the competent and probative evidence does not support a finding 
of service connection for bilateral hearing loss, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

With regard to the claim for service connection for vertigo 
claimed as secondary to tinnitus, the Board notes that the 
October 2008 VA audiological examination, the Veteran reported 
six attacks of vertigo a year.  However, the VA examiner did not 
provide an opinion as to whether the Veteran's vertigo was 
related to or aggravated (permanently made worse) by his service-
connected tinnitus.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995); see also 38 C.F.R. § 3.310(b) (2009).

Thus, the Board finds that the claims file should be returned to 
the VA examiner who performed the October 2008 VA audiological 
examination, if available, for a supplemental opinion based on a 
full review of the records.

With regard to the claim for service connection for sleep apnea, 
the Veteran testified that he began having problems with snoring 
during service.  He was found to have mild obstructive sleep 
apnea in 1990 and underwent a Uvulo-Palato-Pharyngo-Plasty 
procedure to reduce snoring in October 1997.  In an April 2008 
private medical record, Dr. Mulligan noted an impression of 
history of sleep apnea status post uvulopalatoplasty with snoring 
recurring about two to three years after the procedure.  During 
the October 2010 hearing, the Veteran's representative asserted 
that there was a relationship between the carcinogens that the 
Veteran was exposed to in service and his sleep apnea.  In light 
of the above assertions, and medical evidence, the Board is of 
the opinion that it has insufficient medical evidence of record 
to make a decision on the claim and believes it is necessary to 
have a VA examiner render an opinion regarding the etiology and 
onset of any current sleep apnea.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i). 

Accordingly, these matters are REMANDED for the following 
actions:

1.  The AMC/RO should forward the entire 
claims file to the examiner who prepared the 
October 2008 VA audiological examination 
report for a supplemental opinion (or if 
unavailable, a similarly situated physician).

After reviewing the claims file, the examiner 
should opine whether it is at least as likely 
as not (i.e. there is a 50 percent or greater 
probability) that the Veteran's vertigo (a) 
was caused, or (b) is aggravated (permanently 
made worse by) by the Veteran's service- 
connected tinnitus.  If aggravation is found, 
the examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.

If the prior examiner is not available, or is 
unable to provide the requested opinion 
without examining the Veteran, the RO should 
arrange for the Veteran to undergo VA 
examination, by an appropriate examiner, to 
obtain the requested medical opinion noted 
above.  The entire claims file must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should reflect consideration of the 
Veteran's documented medical history and 
assertions.

2.  The Veteran should also be scheduled for 
VA examination, by examiners with the 
appropriate expertise, to determine the 
nature and etiology of any diagnosed sleep 
apnea.  All indicated tests should be 
accomplished, and all clinical findings 
reported in detail.  The claims file should 
be made available to the examiner for review 
prior to entering any opinions, and the 
examination report should include discussion 
of the Veteran's documented medical history 
and assertions.

The examiner is requested to provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent or 
greater probability) that the Veteran has 
sleep apnea related to exposures to 
carcinogens in service or is otherwise 
related to the Veteran military service.

The examiner should set forth all examination 
findings, together with the complete 
rationale for all conclusions reached.

3.  Thereafter, the RO should readjudicate 
the Veteran's claims for service connection 
remaining on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided with a 
SSOC. An appropriate period of time should be 
allowed for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


